PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pinel et al.
Application No. 16/243,553
Filed: 9 Jan 2019
For: ATTRIBUTE CLASSIFIERS FOR IMAGE CLASSIFICATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 16, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before November 30, 2020, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability mailed August 31, 2020.  Accordingly, the date of abandonment of this application is December 1, 2020.  A Notice of Abandonment was mailed December 16, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.  

The application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to at (571) 272-2991.  Telephone inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/TERRI S JOHNSON/Paralegal Specialist, OPET